[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                               No. 08-12384                ELEVENTH CIRCUIT
                                                           SEPTEMBER 1, 2010
                           Non-Argument Calendar
                                                                JOHN LEY
                         ________________________
                                                                 CLERK

                  D. C. Docket No. 05-00447-CR-T-23-MAP

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

JERRETT CANNION,
a.k.a. Jee,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (September 1, 2010)

Before EDMONDSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

     Jerrett Cannion appeals his sentence of 292 months of imprisonment for
distributing 5 or more grams of cocaine base, 21 U.S.C. §§ 841(a)(1),

(b)(1)(B)(iii), and conspiring to distribute 50 grams or more of cocaine base, id.

§§ 841(a)(1), 841(b)(1)(A)(iii), 846. Cannion argues, for the first time on appeal,

that the district court failed to provide a written statement to explain why it

departed upward and that omission prevents any meaningful review of the

reasonableness of his sentence. See 18 U.S.C. § 3553(c)(2); United States

Sentencing Guideline § 4A1.3(c)(1). We affirm.

      Cannion pleaded guilty to distributing and conspiring to distribute cocaine

base without the benefit of a plea agreement, and the district court accepted his

pleas of guilty. The presentence investigation report provided a base offense level

of 30 and an adjusted offense level of 27. The report discussed Cannion’s prior

convictions, which included several drug-related crimes, grand theft of a motor

vehicle on three occasions, possessing a concealed firearm, aggravated assault of a

law enforcement officer, obstructing an officer with violence, and battery. With a

criminal history of VI, the report provided a sentencing range between 130 and 162

months of imprisonment.

      The government objected to the presentence report and asked the district

court to depart upward on the ground that Cannion’s criminal history category

failed to account for Cannion’s extensive criminal background. U.S.S.G. § 4A1.3.



                                           2
The government requested that the district court depart upward to a base offense

level of 38, which would result in an adjusted offense level of 35 and an advisory

guideline range of 292 to 365 months of imprisonment.

      At the sentencing hearing, the government mentioned several of Cannion’s

felony convictions and argued that, because his crimes were “substantial in number

and serious in character,” his sentence should “be calculated as a career offender.”

When the district court asked Cannion about the departure, defense counsel

responded, “Regardless . . of how Mr. Cannion is characterized . . . as a career

offender or not, there is no objection to the upward departure.” The district court

later asked if Cannion had “any objection . . . to the proposal by the United States”

of “an adjusted offense level of 35,” and Cannion responded “[n]o objection.”

Cannion requested a sentence at the low end of the guideline range. The district

court “adopt[ed] the facts statement in the presentence report” and the “Offense

Level of 35 and a Criminal History Category of VI.”

      The district court sentenced Cannion to 292 months of imprisonment. The

district court explained that its decision was based on “the applicable policies and

guidelines of the United States Sentencing Commission . . . the advisory sentence

that is derived from them . . . [and] the factors [of] 18 U.S.C. § 3553(a).” The

district court did not include in its written judgment a statement that explained the



                                           3
“specific reasons why the applicable criminal history category substantially

under-represents the seriousness of the defendant’s criminal history or the

likelihood that the defendant will commit other crimes,” U.S.S.G. § 4A1.3(c)(1).

      The government argues that Cannion is barred by the doctrine of invited

error from complaining about the lack of a written explanation for the upward

departure, but we disagree. A party invites error by inducing or agreeing to a

decision that it later claims constitutes error. United States v. Love, 449 F.3d

1154, 1157 (11th Cir. 2006). Cannion assented to the decision to depart upward,

but Cannion did not waive his right to a written statement.

      We review de novo whether a district court complied with section 3553(c).

United States v. Bonilla, 463 F.3d 1176, 1181 (11th Cir. 2006). An error in

sentencing is reviewed for harmless error.

      Any error in failing to provide Cannion a written statement is harmless. The

district court was not required to “explicitly discuss” its reasons for bypassing each

offense level under section 4A1.3(c), United States v. Dixon, 71 F.3d 380, 383

(11th Cir. 1995), and “what transpired [at the sentencing hearing], taken together

with the court’s closing remarks . . . provides a sufficient statement of the court’s

reasons” for enhancing Cannion’s sentence. United States v. Parrado, 911 F.2d

1567, 1573 (11th Cir. 1990). The district court considered the “the applicable



                                           4
policies and guidelines” and agreed with the government that an upward departure

was necessary to address the quantity and gravity of Cannion’s prior crimes that

were described in the presentence investigation report. See U.S.S.G. § 4A1.3(a)(1)

& cmt. n.2(B) (“[T]he nature of . . . prior offenses rather than simply their number

is often more indicative of the seriousness of the defendant’s criminal record.”).

Cannion does not dispute the reasonableness of the upward departure and the

record contains sufficient information that would have permitted Cannion to

challenge the departure on appeal. Cannion was not harmed by the lack of a

written statement.

      Cannion’s sentence is AFFIRMED.




                                          5